DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 8th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application number 15/576,905 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The examiner notes that due to the change in scope introduced by the examiner’s amendments below, the terminal disclaimer is no longer necessary to avoid a double patenting rejection between the instant application and 15/576,905. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sang Yoon Kang (Reg. No. 75762) on 2/18/2021.
The application has been amended as follows: 

1. An electronic device, comprising:
a sensing plate including at least one sensor configured to acquire a pulse wave of a subject’s carotid artery; 
a spring configured to be disposed substantially perpendicular to the subject’s carotid artery skin over the subject’s carotid artery, and that the sensing plate is displaced in response to a movement of the subject’s carotid artery; 
a housing;
a shaft that fastens a first end of the sensing plate to the housing of the electronic device such that the sensing plate is configured to be rotated with respect to the shaft, and that a second end of the sensing plate is displaceable in the direction substantially vertical to a plane of a back side of the electronic device; and
a processor configured to estimate a condition of the subject’s carotid artery based on the pulse wave acquired by the at least one sensor, wherein the at least one sensor comprises an angular velocity sensor positioned closer to the first end of the sensing plate than the second end of the sensing plate.

Claim 4 is canceled.

5. An estimation system, comprising: 
skin over the subject’s carotid artery, and that the sensing plate is displaced in response to a movement of the subject’s carotid artery; a housing; and a shaft that fastens a first end of the sensing plate to the housing of the electronic device such that the sensing plate is configured to be rotated with respect to the shaft, and that a second end of the sensing plate is displaceable in the direction substantially vertical to a plane of a back side of the electronic device; and
an estimation device that includes a processor configured to estimate a condition of the subject’s carotid artery based on the pulse wave acquired by the at least one sensor, 
wherein the at least one sensor comprises an angular velocity sensor positioned closer to the first end of the sensing plate than the second end of the sensing plate.

Allowable Subject Matter
According to the above Examiner’s amendments, claims 1-3, and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art teaches or fairly suggests an electronic device comprising a sensing plate configured to acquire a pulse wave of a subject and which is displaced in response to a movement of the subject's carotid artery, and a shaft that fastens a first end of the sensing plate such that the sensing plate is configured to be rotated with respect to the shaft, and that a second end of the sensing plate is displaceable in the direction substantially vertical to a plane of a back side of the electronic 
The closest prior art of record is US 4,909,983 A to Albert. Among other aspects of the claimed invention, Albert teaches a pulse measuring device with a sensing plate (Fig. 4E elements 24 and 22) including a sensor (Fig. 4E element 24 “piezo-bender”), a spring (Fig. 4E element 44 “upper spring”), and a shaft (Fig. 4E element 42 “rubber mount”). Furthermore, the piezo-bender of Albert serves to rotate with respect to the rubber mount (shaft) in the way described by the claims. However, Albert does not teach that the sensor is an angular velocity sensor which is positioned closer to one end or the other. An additional piece of prior art WO 2014171465 A1 to Ajima is previously cited as including an angular velocity sensor for the measurement of a pulse wave of a subject. However, Ajima is silent to the relative positioning of the angular velocity in the device. In view of the closest prior art, it would not have been obvious to one of ordinary skill in the art at the time of the claimed invention to replace the piezo-bender sensor of the Albert reference with the angular velocity sensor of the Ajima reference and also position the angular velocity closer to a first end of the sensing plate than a second end of the sensing plate as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791